


116 HRES 812 EH: Making a technical correction to the SFC Sean Cooley and SPC Christopher Horton Congressional Gold Star Family Fellowship Program Act.
U.S. House of Representatives
2020-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 812
In the House of Representatives, U. S.,

February 5, 2020

RESOLUTION
Making a technical correction to the SFC Sean Cooley and SPC Christopher Horton Congressional Gold Star Family Fellowship Program Act.
 
 
That section 2(d) of House Resolution 107 (agreed to October 29, 2019) is amended by striking or sibling of and inserting parent, or sibling of.   Cheryl L. Johnson,Clerk. 